Mugglin, J.
Appeal from an order of the Supreme Court (Lawliss, J.), entered May 13, 2005 in Clinton County, which dismissed petitioner’s application, in a proceeding pursuant to Family Ct Act article 6, for modification of a prior order of custody.
Fetitioner’s application for modification of a custody and visitation order was dismissed, without prejudice, for his failure to comply with a pretrial scheduling order. He appealed, but in the interim, respondent filed another petition for modification of custody and visitation and petitioner filed a cross petition seeking the same relief. In February 2006, on consent, a custody and visitation order was entered, rendering this appeal moot (see Matter of Rebecca O. v Todd P., 309 AD2d 982, 983 [2003]; Matter of Siberio v Siberio, 208 AD2d 994, 994 [1994]).
Mercure, J.P., Carpinello, Rose and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.